

	

		III

		109th CONGRESS

		1st Session

		S. RES. 151

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Martinez, Mr. Lautenberg,

			 Mr. Inhofe, Mr.

			 Lieberman, and Mrs. Dole)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Recognizing the 57th Anniversary of the

		  Independence of the State of Israel.

	

	

		Whereas in May 1948, the State of Israel was established

			 as a sovereign and independent nation;

		Whereas the United States was one of the first nations to

			 recognize Israel, only 11 minutes after its creation;

		Whereas Israel has provided the opportunity for Jews from

			 all over the world to reestablish their ancient homeland;

		Whereas Israel is home to many religious sites which are

			 sacred to Judaism, Christianity, and Islam;

		Whereas Israel provided a refuge to Jews who survived the

			 horrors of the Holocaust and the evils committed by the Nazis which were

			 unprecedented in human history;

		Whereas the people of Israel have established a unique,

			 pluralistic democracy which includes the freedoms cherished by the people of

			 the United States, including freedom of speech, freedom of religion, freedom of

			 association, freedom of the press, and government by the consent of the

			 governed;

		Whereas Israel continues to serve as a shining model of

			 democratic values by regularly holding free and fair elections, promoting the

			 free exchange of ideas, and vigorously exercising in its Parliament, the

			 Knesset, a democratic government that is fully representative of its

			 citizens;

		Whereas Israel has bravely defended itself from attacks

			 repeatedly since independence;

		Whereas the Government of Israel has successfully worked

			 with the neighboring Governments of Egypt and Jordan to establish peaceful,

			 bilateral relations;

		Whereas, despite the deaths of over one thousand innocent

			 Israelis at the hands of murderous, suicide bombers and other terrorists during

			 the past 4 years, the people of Israel continue to seek peace with their

			 Palestinian neighbors;

		Whereas the United States and Israel enjoy a strategic

			 partnership based on shared mutual democratic values, friendship, and

			 respect;

		Whereas the people of the United States share affinity

			 with the people of Israel and view Israel as a strong and trusted ally;

			 and

		Whereas Israel has made significant global contributions

			 in the fields of science, medicine, and technology: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)recognizes the

			 independence of the State of Israel as a significant event in providing refuge

			 and a national homeland for the Jewish people;

			(2)strongly supports

			 efforts to bring peace to the Middle East, including the disengagement plan of

			 the Israeli government, the Roadmap, and the recent Quartet decision to appoint

			 World Bank President James Wolfensohn as Coordinator for Gaza Disengagement;

			(3)commends the

			 bipartisan commitment of all United States administrations and United States

			 Congresses since 1948 to stand by Israel and work for its security and

			 well-being; and

			(4)extends warm

			 congratulations and best wishes to the people of Israel as they celebrate the

			 57th anniversary of Israel’s independence.

			

